Exhibit 10.41

AMENDMENT TO PROMISSORY NOTE

The parties hereby agree to amend certain repayment provisions set forth in the
Promissory Note between Richard Nanula and Amgen Inc., executed by Richard
Nanula on or about June 27, 2001, as follows: Notwithstanding anything to the
contrary in Paragraph 1 of the Promissory Note, Staff Member shall pay the total
amount of Principal and the remaining interest due (compounded at the rate of
5% per annum on June 27, 2008, June 27, 2009, and on the date of final
repayment), in a lump sum on or before June 27, 2010.

 

Date: September 4, 2007     /s/ Richard D. Nanula     Richard D. Nanula Date:
August 30, 2007     /s/ Charles V. “Chip” Bell     for Amgen Inc.